DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 02/08/2021, the following has occurred: Claim 1-13 has been amended.
Claims 1-13 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	
“Particle separation device” in claim 1. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par. 49, “particle separation device may be built as or comprise at least one eddy current separation device…a respective eddy current separation device comprises a housing structure having a number of magnetic elements…which are rotabably supported around a rotational axis.”
“Eddy current separation device” in claim 3. . A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par. 49, “a respective eddy current separation device comprises a housing structure having a number of magnetic elements…which are rotabably supported around a rotational axis.”
 “Process device” in claim 7. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par. 26, “respective processing device may be built as or comprise a build material recycling device… and/or a demagnetizing device.”
“Build material recycling device” in claim 8. The specifications do not cite any particular structure. For examination purposes, “build material recycling device” will be interpreted as any structure capable of recycling build material.
“Demagnetizing device” in claim 8. The specifications do not cite any particular structure. For examination purposes, “demagnetizing device” will be interpreted as any structure capable of demagnetizing build material.
“Detection device” in claim 10. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par. 28, “detection device may comprise a number of detection elements, e.g. provided with the streaming channel element. Respective detection elements may be built as acoustic or optical detection elements allowing for an acoustic or optical detection of diverse concentration-dependent properties.”	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, claim 1 recites “a processing device configured to process the non-consolidated particulate build material.” The term “a processing device” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par. 26, “respective processing device may be built as or comprise a build material recycling device… and/or a demagnetizing device.” 
However, the specification as originally filed, fails to describe a corresponding structure or technique by which the build material recycling device or a demagnetizing device processes non-consolidated build material. A mere restatement of the build material recycling device or a demagnetizing device does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of processing non-consolidated build material. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed 
Regarding claim 8, claim 8 recites “a demagnetizing device configured to demagnetize non-consolidated particulate build material.” The term “demagnetizing device” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the demagnetizing device demagnetizes non-consolidated particulate build material. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of demagnetizing a non-consolidated particulate build material. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
	Regarding claim 8, claim 8 recites “build material recycling device configured to recycle separated non-consolidated particulate build material.” The term “build material recycling device” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the build material recycling device recycles the separated non-consolidated particulate build material. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “the second streaming channel element branch extends towards a build material recycling device….or towards a demagnetizing device,” however, claim 7 also recites “the second streaming channel element branch extends towards a processing device.” Claims 7 and 8 contradict each other; it is unclear what element the second channel extends to; please clarify. For the purpose of examination, it is interpreted that the recycling device or demagnetizing device in claim 8 is the processing device recited in claim 7, thus resolving the contradiction.
Claim limitation “processing device,” “build material recycling device,” and “demagnetizing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts 
 “Processing device”. The structure of the processing device is not described in the specification and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “processing device” will be interpreted as any structure capable of processing objects; in the broadest reasonable interpretation, processing is understood to mean performing operations upon.
 “Build material recycling device”. The structure of the build material recycling device is not described in the specification and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “build material recycling device” will be interpreted as any structure capable of recycling materials.
“Demagnetizing device”. The structure of the demagnetizing device is not described in the specification and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “demagnetizing device” will be interpreted as any structure capable of demagnetizing materials.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 


Claims 1-5, 7, 9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher (WO 2017055207 A1) in view of Tanaka (US 4306970 A), Newman (US 20150328644 A1), and Rem (US 20150328644 A1).
Regarding claim 1, Christopher teaches an apparatus (additive manufacturing apparatus, page 1, line 5) for additively manufacturing at least one three-dimensional object by means of successive layerwise selective irradiation and consolidation of layers of build material which can be consolidated by means of at least one energy beam (page 1, lines 5-9, Fig. 1; where invention teaches apparatus and methods for consolidating material layer-by-layer through laser melting), comprising: a process chamber (build chamber 101) in which a process gas stream (gas flow 142) chargeable or charged with non- consolidated particulate build material is generated during operation of the apparatus; (where generated gas flows through the chamber during operation to carry gas-borne particles, page 7, lines 5-12; where “chargeable or charged” in the broadest reasonable interpretation means capable of receiving or storing, therefore it is interpreted that the gas stream is able to receive and carry the particulates); a streaming channel structure (gas circuit 160) comprising at least one streaming channel element (gas circuit 160) for a respective process gas stream the streaming channel element communicating with a process gas stream inlet (gas nozzle 140) or a process gas stream outlet (gas exhaust 141) of the process chamber (page 7, lines 5-12, where the gas circuit 160 is connected to the gas nozzle 140 that inputs gas into the chamber, see annotated drawing below); a particle separation device (housing 165) configured to separate non-consolidated build material from the process gas stream streaming through the at least one streaming 
However, Christopher is silent on wherein the particle separation device is arranged outside of the streaming channel element and 
the particle separation device is built as or comprises at least one eddy current separation device, wherein the respective eddy current separation device comprises a housing structure having a number of magnetic elements which are rotatably supported around a rotational axis (based on 112(f) interpretation).
Applicants teach a particle separation device for improved removal of non-consolidated particulate from a process gas stream (par. 18 and 19). Tanaka teaches an apparatus in the same field of endeavor where it is configured to separate particles from a fluid stream (abstract), 
 wherein the particle separation device is arranged outside of the streaming channel element (Fig. 2, the magnetic field generating device 8 is mounted on outer wall of the pipe, Col 2 lines 35-38) and particle separation device built as or comprise at least one eddy current separation device (AC traveling wave magnetic field is used by device 8, Col 2 line 26, and particles are attracted under the effect of eddy current, Col 4 lines 33-39; where it is understood by the examiner that eddy currents are generated due to the AC traveling magnetic field, Tanaka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christopher to incorporate the teachings of Tanaka and substitute the particle separation device of Christopher (housing 165) with Tanaka’s particle separation device (magnetic field generating device 8). Both devices are equivalent in their purpose of separating particles (MPEP 2144.06 II), therefore one of ordinary skill in the art 
Applicants teach an eddy current separation device for deflecting electrically conductive particulates (par. 21). Newman discloses an eddy current separator for separating conductive particles from a fluid stream (abstract),
 wherein said eddy current separation device comprises a housing structure (housing 12, Fig. 1) having a number of magnetic elements (plurality of magnets 16, Fig. 1) which are rotatably supported around a rotational axis (magnets 16 rotate around the pivot 24, par. 14). 
Rem teaches that a eddy current separator can comprise either a permanent magnet or an electromagnet (par. 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christopher in view of Tanaka to incorporate the teachings of Newman and Rem and include magnets rotating about an axis. Given what Rem discloses, it would have been obvious to one of ordinary skill in the art to know that the electromagnetic eddy current separator taught by Tanaka could be replaced with rotating permanent magnets to induce eddy currents to separate particles, as taught by Newman.


    PNG
    media_image1.png
    698
    749
    media_image1.png
    Greyscale

Regarding claim 2, Christopher in view of Tanaka, Newman, and Rem teaches the apparatus according to claim 1, wherein the particle separation device is configured to generate a deflecting force acting upon the non-consolidated particulate build material streaming in the process gas stream (the magnetic particles are forced to flow concurrent with the traveling wave magnetic field generated by the magnetic field generating device 8, Col 2 lines 50-53, Tanaka), the deflecting force being capable of deflecting the non-consolidated particulate build 
Regarding claim 3, Christopher in view of Tanaka, Newman, and Rem teaches the apparatus according to claim 1, wherein the particle separation device is built as or comprises at least one eddy current separation device (AC traveling wave magnetic field is used by device 8, Col 2 line 26, and particles are attracted under the effect of eddy current, Col 4 lines 33-39; where it is understood by the examiner that eddy currents are generated due to the AC traveling magnetic field, Tanaka),
wherein the respective eddy current separation device comprises the housing structure having said number of magnetic elements which are rotatably supported around the rotational axis (all limitations from 112(f) interpretation for “eddy current separation” have been addressed in claim 1 mapping with Benson).  
Regarding claim 4, Christopher in view of Tanaka, Newman, and Rem teaches the apparatus according to claim 1, additionally, Christopher further teaches comprising a filter device (inertial filter, slatted members 170 and 172, page 7, line 27-31, Fig. 3), whereby the streaming channel element extends between the process gas stream outlet of the process chamber and a process gas stream inlet  (housing inlet 166) of the filter device (see annotated figure above, where gas circuit 160 extends from the gas exhaust 141, connected to the build chamber, and connects to the housing 164, more specifically, the housing inlet 166 shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christopher in view of Tanaka, Newman, and Rem to incorporate the additional teachings of Christopher and include an inertial filter. Doing 
Regarding claim 5, Christopher in view of Tanaka, Newman, and Rem the apparatus according to claim 1, wherein the particle separation device is arranged at a freely exposed outer wall portion of the streaming channel element (Fig. 2, the magnetic field generating device 8 is mounted on outer wall of the pipe, Col 2 lines 35-38, Tanaka). 
Regarding claim 7, Christopher in view of Tanaka, Newman, and Rem the apparatus according to claim 5, except wherein the streaming channel element is branched in the region of arrangement of the particle separation device, whereby a first streaming channel element branch extends towards the process gas stream inlet or the process gas stream outlet of the process chamber and a second streaming channel element branch extends towards a processing device configured to process the non-consolidated particulate build material which 
Tanaka further teaches wherein the streaming channel element is branched in the region of arrangement of the particle separation device (separation pipe 3 branches off from the pipe 2, Fig. 2, Tanaka), whereby a first streaming channel element branch (pipe 2, Tanaka) extends towards the process gas stream inlet or the process gas stream outlet of the process chamber and a second streaming channel element branch (separation pipe 3, Fig. 2, Tanaka) extends towards a processing device (collection container 11, Fig. 1, Tanaka; where the separated particles can be collected and processed, Col 5 lines 39-41, Tanaka) configured to process the non-consolidated particulate build material which was separated from the process gas stream by means of the particle separation device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christopher in view of Tanaka, Newman, and Rem to incorporate the teachings of Tanaka and arrange the separation pipe to feed toward a 
Regarding claim 9, Christopher in view of Tanaka, Newman, and Rem the apparatus according to claim 7, additionally, Christopher further teaches wherein the second streaming channel element branch is at least partly oriented towards ground (page 7, line 27 to page 8, line 7, Fig. 3; where the collection of particles uses gravity to allow particles to drop through the first particle outlet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christopher in view of Tanaka, Newman, and Rem to incorporate the additional teachings of Christopher and arrange the separation pipe to point downwards toward the ground and use gravity to feed the separated particles into a processing device. Doing so would have the benefit of collecting the magnetic particles using gravity, which one of ordinary skill in the art would know does not require extra power/mechanisms to force the particles into the collection container (page 7, line 27 to page 8, line 7, Christopher).
Regarding claim 12, Christopher in view of Tanaka, Newman, and Rem teaches the particle separation device for the apparatus according to claim 1, the particle separation device being configured to separate non-consolidated build material from the process gas stream streaming through at least one streaming channel element of the apparatus (Fig. 1 and Fig. 3, page 7, line 27 to page 8, line 7; where the housing contains inertial filters to separate particles from the gas stream).
Regarding claim 13, Christopher in view of Tanaka, Newman, and Rem teaches a method for separating non-consolidated particulate build material (Fig. 1 and Fig. 3, page 7, line 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable with Christopher in view of Tanaka, Newman, and Rem and Murphree (US 20180126650).
Regarding claim 8, Christopher in view of Tanaka, Newman, and Rem teaches the apparatus according to claim 7, except wherein the second streaming channel element branch extends towards a build material recycling device configured to recycle separated non-consolidated particulate build material, or towards a demagnetizing device configured to demagnetize non-consolidated particulate build material which was magnetized during separation via the particle separation device.
Murphree teaches a 3D printing apparatus with a processing device (separate container 838, par. 270), wherein the second streaming channel element branch extends towards a build material recycling device (separate container 838, par. 270; where “re-conditioned material may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christopher in view of Tanaka, Newman, and Rem to incorporate the teachings of Murphree and provide a build material recycling device. Doing so would have the benefit of being able to reuse material and the recycling may be continuous during 3D printing (par. 270, last line).
Claims 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable with Christopher in view of Tanaka, Newman, and Rem and Murphree (US 20180126650). 
Regarding claim 6, Christopher in view of Tanaka, Newman, and Rem teaches the apparatus according to claim 1.
However, Christopher does not teach wherein the streaming channel element has a rectangular or trapezoidal cross-section in the region of arrangement of the particle separation device. 
Murphree teaches a 3D printing apparatus, wherein the streaming channel element has a rectangular or trapezoidal cross-section (baffle, Fig. 22) in the region of arrangement of the particle separation device (“There may be one or more baffles within the outlet portion [of processing chamber],” par. 269 and “recycling mechanism may collect gas from the outlet portion [of the processing chamber],” par. 270; where the baffle can have a rectangular cross-section; and if both the baffle and recycling mechanism may be within the outlet of the processing chamber, it is interpreted that the rectangular cross-section is in the region of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christopher in view of Tanaka, Newman, and Rem to incorporate the teachings of Murphree and provide a streaming channel with a rectangular cross-section in the region of the particle separation device. Doing so would have the benefit of restraining and/or deflecting the flow of gas (par. 264).
Regarding claim 10, Christopher in view of Tanaka, Newman, and Rem teaches the apparatus according to claim 1, further comprising a detection device (pressure sensor 180 and 181, Christopher).
However, Christopher does not teach that the detection device is configured to detect the concentration of non-consolidated particulate build material in the process gas stream and to generate a detection information indicating the detected concentration of non-consolidated particulate build material in the process gas stream.
Murphree teaches a 3D printing apparatus, comprising a detection device (sensor, par 316) configured to detect the concentration of non-consolidated particulate build material in the process gas stream (where the sensor provides information on the concentration of the debris in the processing cone, where the debris is flowing through the processing cone, par. 306 and par. 316) and to generate a detection information (“signal from the sensor,” par. 306) indicating the detected concentration of non-consolidated particulate build material in the process gas stream. 
Murphree also teaches the detection device, as interpreted under 112(f), stated in par. 28 in the specification, “detection device may comprise a number of detection elements (“gas flow mechanism comprises at least one sensor” par. 306), e.g. provided with the streaming 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christopher in view of Tanaka, Newman, and Rem to incorporate the teachings of Murphree and provide a sensor to detect debris concentration. Doing so would have the benefit of knowing the concentration of debris in the gas in order to control the flow of gas in the enclosure (par. 306, Murphree) and flow of gas into the recycling mechanism (par. 308, Murphree).
Regarding claim 11, Christopher in view of Tanaka, Newman, Rem, and Murphree teaches the apparatus according to claim 10, further comprising a control unit (computer 130, Christopher) being configured to control operation of the particle separation device on basis of the detection information (the computer is programmed to turn off the electrostatic particle separation device, switching off the voltage, based on pressure drop information from the detector, page 10, lines 3-9, Christopher).
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/08/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of Christopher in view of Tanaka, Newman, and Rem
Applicant’s argument, See Remarks, page 7, filed 02/08/2021, with respect to the claim rejections under U.S.C 112 have been fully considered. 
Specifically, Applicant states that paragraph [0046]-[0051] clearly disclose to a person of ordinary skill in the art how the particle separation device separates build material. It is noted that par. [0049] states “the particle separation device may be built as or comprise at least one eddy current separation device…a respective eddy current separation device comprises a housing structure having a number of magnetic elements…which are rotabably supported around a rotational axis.” The rejection for claim 1 and claim 3 which recites “particle separation device” and “eddy current separation device”, respectively, has been withdrawn. 
Particle separation device will be examined with the corresponding structure –particle separation device is built as or comprises at least one eddy current separation device, wherein the respective eddy current separation device comprises a housing structure having a number of magnetic elements which are rotatably supported around a rotational axis --. 
Eddy current separation device will be examined with the corresponding structure -- eddy current separation device comprising a housing structure having a number of magnetic elements which are rotatably supported around a rotational axis--.
However, the U.S.C 112 rejection for claims 7 and 8 are maintained since Applicants did not address the rejection on “process device” (claim 7), “build material recycling device and demagnetizing device” (claim 8), and the contradiction between claim 7 and 8 about which element the second streaming channel branch extends to.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/SIMPSON A CHEN/               Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761